Department of Health and Human Services

DEPARTMENTAL

APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Compl:

ainant

Vv.

Mae B

. Inc.

d/b/a Turnpike Spirit Shop,

Respondent.

Docket No.
FDA Docket No. F

C-13-315
DA-2013-H-0086

Decision No. CR2720

Date: Mare

INITIAL DECISION AND

The Center for Tobacco Products (CTP) fi
(Complaint) against Respondent, Mae B.,

11, 2013

DEFAULT JUDGMENT

led an Administrative Complaint
ne. d/b/a Turnpike Spirit Shop, alleging

facts and legal authority sufficient to justify the imposition of a civil money

penalty of $500. Respondent did not time’

ly answer the Complaint, nor did

Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that

Respondent pay a civil money penalty in t

ie amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to appropriately verify the age of a person
purchasing tobacco products, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $500.

On January 28, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Turnpike Spirit Shop, a business that sells tobacco
products and is located at 1838 Black Rock Turnpike, Fairfield,
Connecticut 06825.

e¢ On December 22, 2011, an FDA-commissioned inspector observed a
violation at Respondent’s establishment, namely, Respondent sold
cigarettes or smokeless tobacco to a person younger than 18 years of age.

e On February 9, 2012, CTP issued a Warning Letter to Turnpike Spirit Shop
& Wine Emporium regarding the inspector’s observations from December
22, 2011. The letter stated that the observations constituted a violation of
regulations at 21 C.F.R. § 1140.14(a) and that these regulations prohibit the
sale of cigarettes or smokeless tobacco to a person younger than 18 years of
age. The letter also advised Respondent that failure to correct the
violations could result in the imposition of a civil money penalty or other
regulatory action by FDA.

e On July 25, 2012, FDA commissioned inspectors documented additional
violations during a subsequent inspection of the establishment. At
approximately 3:05 P.M. ET, a minor under the age of 18 was able to buy a
package of “Marlboro Red Label” cigarettes. Additionally, the minor’s
identification was not verified, by means of photographic identification
containing the bearer’s date of birth, before this sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold tobacco products to a minor in violation of the foregoing
regulations on two separate occasions. Most recently, on July 25, 2012, at
Turnpike Spirit Shop, Respondent sold tobacco products to a minor and failed to
appropriately verify the minor’s age prior to the sale. The Complaint alleges a
previous violation on December 22, 2011, also for the sale of tobacco products to
aminor. CTP alleges that this violation occurred at Turnpike Spirit Shop & Wine
Emporium. Although the Complaint does not state that Turnpike Spirit Shop &
Wine Emporium is also known as or is a prior name of Turnpike Spirit Shop, I
infer that the two names refer to the same retail outlet. Therefore, Respondent’s
actions and omissions on two separate occasions at the same retail outlet constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

